Roy, J.:
Is it disorderly conduct for one individual to publicly greet another by placing the end of his thumb against the tip of his nose, at the same time extending and wiggling the fingers of his hand? That momentous question is involved in this appeal. What meaning is intended to be conveyed by the above described pantomime? Is it a friendly or an unfriendly action; a compliment or an insult? Is it a direct invitation to fight, or is it likely to provoke a fight? Doctor Holmes, that delight*87ful wit and philosopher of a former generation, remarked in his “ Autocrat at the Breakfast Table ” that “ there are a good many symbols even that are more expressive than words.” In the Knickerbocker History of New York we read that when William the Testy sent an expedition to treat with the belligerent powers of Rensselaerstein, the ambassador who accompanied the expedition demanded the surrender of the fortress. “ In reply the Wachtmeester applied the thumb of his right hand to the end of his nose, and the thumb of his left hand to the little finger of the right, and spreading each hand like a fan, made an aerial flourish with his fingers.” No breach of the peace ensued, but this was apparently owing to the fact that the ambassador was ignorant of the significance of the wachtmeester’s salutation. It is, however, recorded that the practice became wide-spread, and that up to the author’s day the thumb to the nose and the fingers in the air is apt to be a reply made by tenants to their landlord when called upon for any long arrears of rent. The practice still persists, and is not limited to tenants who are indisposed to pay their rent. Among boys it serves as a harmless vent for injured feelings, which lack the proper vocabulary to relieve themselves through audible speech. But when boys become men they should “ put away childish things.” In the case at bar the circumstances attending the enactment of the nasal and digit drama aforesaid tend to show a design to engender strife. Moreover, the defendant had committed the same offense toward the complaining witness on previous occasions, thus indicating a determination to annoy him to the limit of patient endurance. My answer to the question stated at the beginning of this opinion is: It depends on circumstances. And under the circumstances disclosed I am satisfied the magistrate was fully warranted in reaching the conclusion he arrived at, and I, therefore, affirm the conviction.
Judgment affirmed.